Case 5:18-cv-02604-JGB-SHK Document 153 Filed 04/24/20 Page 1 of 4 Page ID #:1628




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.       EDCV 18-2604 JGB (SPx)                             Date April 24, 2020
   Title Ernesto Torres, et al. v. United States Department of Homeland Security, et al.


   Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                 MAYNOR GALVEZ                                        Not Reported
                   Deputy Clerk                                      Court Reporter


      Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                   None Present                                       None Present

   Proceedings:      Order (1) CONVERTING Temporary Restraining Order into
                     Preliminary Injunction; (2) DENYING Defendants’ Ex Parte
                     Application for Reconsideration (Dkt. No. 147) (IN CHAMBERS)


          Before the Court is Defendants’ response to an order to show cause why the temporary
  restraining order (“TRO”) should not be converted to a preliminary injunction. (Defendants’
  Response,” Dkt. No. 146.) On April 24, 2020, the Court held a telephonic hearing on this
  matter. After considering the parties’ filings and oral argument, the Court CONVERTS the
  TRO into a preliminary injunction.

                                         I. BACKGROUND

          On April 11, 2020, the Court granted Plaintiffs’ ex parte application for a temporary
  restraining order. (“TRO & OSC,” Dkt. No. 144.) The Court also ordered Defendants to show
  cause why the TRO should not be converted into a preliminary injunction. (Id. at 15.)

         Defendants filed a response to the order to show cause on April 20, 2020, (Defs.’
  Response (attaching Exhibits A and 1)), and concurrently filed an ex parte application for
  reconsideration or a stay of one aspect of the TRO, (“Application,” Dkt. No. 147 (including
  “Kolitz Declaration,” Dkt. No. 147-1, and Exhibits)). Plaintiffs opposed the Application,
  (“Application Opposition,” Dkt. No. 148 (including “Bitran Declaration,” Dkt. No. 148-1 and
  Exhibits)), and replied to Defendants’ Response, (“Plaintiffs’ Reply,” Dkt. No. 151 (attaching
  Bell and Bleckley Declarations, and Exhibits)).



   Page 1 of 4                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk iv
Case 5:18-cv-02604-JGB-SHK Document 153 Filed 04/24/20 Page 2 of 4 Page ID #:1629




                                           II. DISCUSSION

           The COVID-19 pandemic, restrictions on attorney access to Adelanto, and underlying
  facts prompting the TRO have not significantly changed since the issuance of the TRO.
  Defendants have not fully complied—or have delayed complying—with many of the Court’s
  orders, and the need for preliminary relief remains. As a result, the Court finds Plaintiffs are
  likely to succeed on the merits of their claims, are likely to be irreparably harmed if the Court
  refuses preliminary relief, and that the public interest and equities continue to tip in Plaintiffs’
  favor.1

          The disclosure of Deportation Officer (“DO”) contact information continues to be a
  sticking point. Neither party’s proposed actions is consistent with the TRO. Defendants have
  not disclosed the DO information as directed, and have attempted to require attorneys to sign an
  acknowledgement that threatens Plaintiffs with contempt or sanctions for the abuse of DO
  information by nonparties. (Application, Ex. 1.) Plaintiffs proposed to Defendants that the
  numbers be posted to AILA’s website, accessible to AILA members with login information.
  However, it is unlikely that all AILA members represent an Adelanto detainee. Defendants shall
  provide the phone numbers and phone tree to attorneys and staff who request them, as directed,
  and may inform the attorneys or staff of the strict conditions of use imposed by the Court Order.

                                          III. CONCLUSION

         Accordingly, the Court GRANTS Plaintiffs’ request to convert the TRO into a
  preliminary injunction, as follows:

          1. Defendants shall promptly remove the positive acceptance requirement for telephone
             numbers provided by Plaintiffs and for any other attorney or legal organization that so
             requests.

          2. Defendants shall create, implement, and advertise a process by which both attorneys
             and Adelanto detainees may initiate requests for free confidential telephone calls from
             the 21 visitation rooms available for that purpose. Defendants should schedule most
             calls between 8 a.m. and 8 p.m., and attorneys should give Defendants 24 hours’
             notice.

                      i. Attorneys and detainees may schedule their calls more than 24 hours
                         in advance.




          1
            The standard for issuing a temporary restraining order is identical to the standard for
  issuing a preliminary injunction. Lockheed Missile & Space Co. v. Hughes Aircraft Co., 887 F.
  Supp. 1320, 1323 (N.D. Cal. 1995); see Stuhlbarg Intern. Sales Co., Inc. v. John D. Brushy and
  Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2011).
   Page 2 of 4                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:18-cv-02604-JGB-SHK Document 153 Filed 04/24/20 Page 3 of 4 Page ID #:1630




          3. Given the limited number of visitation rooms, calls made to designated attorney
             numbers from telephones located in the common areas of the housing units shall be
             unrecorded, unmonitored, and free of charge. Defendants shall create, implement,
             and advertise a process by which attorneys may so designate their numbers. Requests
             from attorneys to designate numbers included on their Attorney Licensee Profiles on
             the California State Bar website, or out-of-state equivalent, must be approved within
             24 hours. All other requests should be ruled on within three days.

          4. Defendants shall create a drop box for detainee correspondence outside the front door
             of the facility, permitting attorneys (or couriers) to leave envelopes without triggering
             the PPE requirement to enter Adelanto.

          5. Defendants shall continue their stated efforts to promptly convey messages left by
             attorneys with Adelanto lobby staff to have particular detainees call them.

          6. Contact and non-contact attorney visits, including with medical evaluators and
             translators approved by regular Deportation Officer (“DO”) channels, shall be
             allowed at Adelanto, subject to the most current ICE guidance.

          7. The above relief shall be available to detained immigrants who are quarantined or
             cohorted.

          8. Defendants shall provide numbers to DO employer-provided mobile phones and a
             phone tree, which may include last names and first initials only. These telephone
             numbers shall be disclosed only to attorneys and their staff who represent Adelanto
             detainees in legal proceedings during the period this Preliminary Injunction is in
             effect. The numbers are not to be disclosed to any third parties and shall be used only
             in connection with legal representation. Defendants shall also develop an anonymized
             email system for Adelanto DOs.

                      i. Defendants shall provide the phone numbers and phone tree to
                         attorneys who request them, as directed.

                     ii. Defendants may inform attorneys or staff receiving the phone
                         numbers of the limitations on use specified above, but no other
                         condition or prerequisite to release shall be imposed.

                    iii. The phone numbers shall be provided no later than five days after a
                         request is made. If the DO for a detainee changes, the phone number
                         of the new DO should be provided within five days of the change.

          9. DOs shall make every effort to respond within 24 hours to requests to facilitate
             attorney visits with accompanying medical evaluators and translators, to requests for
             confirmation of receipt of documents relevant to the pandemic, and to requests
             regarding detainees who will be released on bond or humanitarian parole.
   Page 3 of 4                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case 5:18-cv-02604-JGB-SHK Document 153 Filed 04/24/20 Page 4 of 4 Page ID #:1631




          10. Defendants shall advertise on the ICE Adelanto facility page2 the processes
              referenced in items 1 – 3, 4, and 8 above, for attorneys, and shall provide fliers or
              other written notice to detainees regarding the same. The detainee notice shall
              be translated into the same languages as the detainee handbook, and shall be
              provided to current as well as new detainees. The notice should be renewed for
              detainees placed in cohorts, isolation, or quarantine.

  Defendants’ Application is DENIED, because it fails to state an acceptable ground for
  reconsideration under the Local Rules. See L.R. 7-18. This Preliminary Injunction shall last for
  the duration of the COVID-19 pandemic, and the parties may apply to the Court to modify or
  dissolve the order. The Court sets a status conference for Friday May 29, 2020 at 2:00 p.m.


  IT IS SO ORDERED.




          2
              https://www.ice.gov/detention-facility/adelanto-ice-processing-center.

   Page 4 of 4                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk iv
